Citation Nr: 0704079	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  00-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1964 to 
September 1968 and from May 1973 to May 1989.  The veteran 
died in February 1999.  The appellant is his surviving 
spouse.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2000 decision by the 
RO which, in part, denied service connection for the cause of 
the veteran's death, including as due to exposure to 
herbicides and asbestos.  The Board remanded the appeal for 
additional development in August 2001 and July 2003.  

In July 2004, the Board denied the claim, and the appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In September 2005, the 
Court granted a Joint Motion to vacate and remand the July 
2004 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for Remand and to readjudicate the claim.  

Historically, the Board notes that the service medical 
records included routine serology studies for CBC, RPR, and 
BHBA panels conducted at the time of the veteran's retirement 
examination in 1989.  The records also indicated that blood 
studies for hepatitis A and B were drawn at a private medical 
facility in February 1989, but that a copy of the test 
results were apparently not associated with the service 
medical records.  

In the Joint Motion, it was argued, in essence, that VA 
failed to address the significance of the missing February 
1989 serology report and how it impacted on the appellant's 
claim.  The representative noted that the VA examiner who 
reviewed the claims file in October 2003 for the express 
purpose of determining the relationship, if any, between the 
veteran's esophageal cancer and possible hepatitis opined 
that, the absent report notwithstanding, there was no 
objective evidence that the veteran had hepatitis in service 
and that there is no known etiological relationship between 
hepatitis and esophageal cancer.  

Nonetheless, the representative argued that the Board should 
have attempted to obtain the February 1989 serology report 
prior to rendering a decision, and that it should have 
requested an opinion as to whether the test results may have 
shown the presence or absence of the esophageal cancer in 
service.  If the records could not be located, VA should have 
notified the appellant of the missing records and included a 
discussion of the significance, or lack thereof, of the 
missing serology report and the veteran's esophageal cancer.  
In short, it was argued that the missing February 1989 
hepatitis panel was potentially significant in that it may 
have revealed the onset of esophageal cancer in service.  

Thus, an attempt should be made to obtain the laboratory 
studies and associate them with the claims file.  Whether 
successful or not, the claims file should be returned to the 
VA physician who reviewed the claims file in January and 
October 2003 for additional review of all of the diagnostic 
studies of record and an opinion as to whether there is any 
diagnostic evidence showing the presence of esophageal cancer 
in 1989.  

Finally, the Board notes that since the Court's September 
2005 order in this case, the Court in a recent decision held 
that VCAA notification must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, on remand, the appellant should be provided 
appropriate notice concerning the effective date of any 
potential award of benefits.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the appellant a 
corrective VCAA notice letter concerning 
the establishment of an effective date 
for any award of service connection for 
the cause of the veteran's death per 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC should take appropriate steps 
to contact the National Personnel Records 
Center (NPRC) and request a copy of the 
veteran's service retirement examination 
serology studies for hepatitis from the 
private medical facility where the blood 
studies were drawn on February 6, 1989.  
If no such records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.  The 
appellant should be informed of any 
unsuccessful effort, and it should be 
documented in the claims folder.  

3.  Thereafter, the claims file and a 
copy of this remand should be forwarded 
to the VA physician who examined the 
record in January and October 2003, if 
feasible, for additional review of the 
file and an opinion as to whether any of 
the service laboratory studies of record, 
in particular, the available serology 
studies in 1989 showed the existence of 
esophageal cancer in service.  If the 
physician is no longer employed by VA, 
the claims file should be referred to an 
appropriate specialist.  The physician 
should review the claims file, and 
specifically the 1989 service laboratory 
and serology studies, and express an 
opinion as to whether it is at least as 
likely as not that the veteran's 
esophageal cancer was present in service.  
The physician should provide a complete 
rationale and basis for all opinions 
offered.  If the physician is unable to 
make any determination, he or she should 
so state and indicate the reasons.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  After the requested development has 
been completed, the AMC should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished an SSOC that addresses all 
evidence and actions since the SSOC in 
December 2003, and be given an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


